EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with in Rickard Demille on July 20, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 16 has been amended as follows: 
- -    	A joystick for a work vehicle, the joystick comprising: 
a handle defining an external surface configured to provide grip by an operator of the work vehicle; and 
hydraulic conditioning means configured to allow the passage of a conditioning fluid into the joystick to regulate the temperature of the handle;
wherein the hydraulic conditioning means are configured to fluidly connect the joystick with a hydraulic conditioning circuit of the work vehicle so as to spill part of a conditioning fluid of the hydraulic conditioning circuit and make this latter circulate in the joystick for regulating the temperature of the handle. - -
Claim 17 has been cancelled. 
Claim 18, line 1, recites “The joystick according to claim 17”  has been replaced with - - The joystick according to claim 16 - -.
Claim 30 has been amended as follows: 
- -    	A method for controlling the temperature of [[a]] the handle of [[a]] the joystick according to claim 16, the handle comprising an outer surface, the method comprising: 
detecting that the temperature of the outer surface of handle of the joystick is lower than a preset temperature threshold; 
allowing the passage of a flow of [[a]] the conditioning fluid of [[a]] the conditioning circuit of the work vehicle inside joystick; maintaining the passage of such flow until the temperature of the outer surface of the handle of joystick reaches the preset temperature threshold; and 
in response to the temperature of the outer surface of the handle reaching the present temperature threshold, stopping the fluid flow into joystick. - -
REASONS FOR ALLOWANCE
Claims 16 and 18-30 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the subject matter of claim 16 as recited above.  Heinzmann et al. (U.S. Patent No. 10,077,543 B2) and Li (U.S. P.G. Publication No. 2013/0061603 A1), the closest prior art, do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the hydraulic conditioning means are configured to fluidly connect the joystick with a hydraulic conditioning circuit of the work vehicle so as to spill part of a conditioning fluid of the hydraulic conditioning circuit and make this latter circulate in the joystick for regulating the temperature of the handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656